Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by John D. Wilt on 08/20/21

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended) A user equipment (UE) comprising:
a transceiver; and
a processor, operatively coupled to the transceiver; wherein
the transceiver and the processor are configured to receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) including a master information block (MIB), the PSS, SSS and PBCH are in a first bandwidth of a cell having a cell bandwidth, wherein the first bandwidth is a first portion of the cell bandwidth, wherein the MIB includes an indication of frequency resources and time resources for use in acquiring additional system information; and
, wherein the indicated frequency resources and the time resources include control information for use by the UE to acquire a system information block 1.

2.	(Original) The UE of claim 1 wherein the indication of the frequency resources and the time resources is within a first portion of the cell bandwidth.

3.	(Original) The UE of claim 1 wherein the transceiver and the processor are configured to receive control information and physical downlink shared channel (PDSCH) transmissions with the first portion of the cell bandwidth and not in other portions of the cell bandwidth.

4.	(Original) The UE of claim 2 wherein the transceiver and the processor are configured to receive control information indicating a plurality of bandwidth portions of the cell bandwidth, wherein the plurality of bandwidth portions includes the first portion.

5.	(Original) The UE of claim 4 wherein the transceiver and the processor are configured to switch between the plurality of bandwidth portions at different times.

6.	(Canceled) 



8.	(Currently Amended) A method performed by a user equipment (UE), the method comprising:
receiving a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) including a master information block (MIB), the PSS, SSS and PBCH are in a first bandwidth of a cell having a cell bandwidth, wherein the first bandwidth is a first portion of the cell bandwidth, wherein the MIB includes an indication of frequency resources and time resources for use in acquiring additional system information; and
acquiring the additional system information using the indication of the frequency resources and the time resources, wherein the indicated frequency resources and the time resources include control information for use by the UE to acquire a system information block 1.

9.	(Original) The method of claim 8 wherein the indication of the frequency resources and the time resources is within a first portion of the cell bandwidth.

10.	(Original) The method of claim 8, further comprising:
receiving control information and physical downlink shared channel (PDSCH) transmissions with the first portion of the cell bandwidth and not in other portions of the cell bandwidth.

11.	(Original) The method of claim 9, further comprising:


12.	(Original) The method of claim 11, further comprising:
switching between the plurality of bandwidth portions at different times.

13.	(Canceled) 

14.	(Original) The method of claim 8 wherein the indicated frequency resources and the time resources include a second MIB.  

15.	(Currently Amended) At least one non-transient computer readable medium containing program instructions to perform a method of:
receiving a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) including a master information block (MIB), the PSS, SSS and PBCH are in a first bandwidth of a cell having a cell bandwidth, wherein the first bandwidth is a first portion of the cell bandwidth, wherein the MIB includes an indication of frequency resources and time resources for use in acquiring additional system information; and
acquiring the additional system information using the indication of the frequency resources and the time resources, wherein the indicated frequency resources and the time resources include control information for use by the UE to acquire a system information block 1.



17.	(Original) The at least one non-transient computer readable medium of claim 15, further comprising:
receiving control information and physical downlink shared channel (PDSCH) transmissions with the first portion of the cell bandwidth and not in other portions of the cell bandwidth.

18.	(Original) The at least one non-transient computer readable medium of claim 16, further comprising:
receiving control information indicating a plurality of bandwidth portions of the cell bandwidth, wherein the plurality of bandwidth portions includes the first portion.

19.	(Original) The at least one non-transient computer readable medium of claim 18, further comprising:
switching between the plurality of bandwidth portions at different times.

20.	(Canceled) 

21.	(Original) The at least one non-transient computer readable medium of claim 15 wherein the indicated frequency resources and the time resources include a second MIB.   
Claims 1-5, 7-12, 14-19, 21 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415